Exhibit32.1 The following certifications are being furnished solely to accompany the Report pursuant to 18U.S.C. §1350 and in accordance with SEC Release No.33-8238. These certifications shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall be incorporated by reference in any filing of the Company under the Securities Act of 1933, as amended, whether made before or after the date hereof, regardless of any general incorporation language in such filing. CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350 In connection with the Quarterly Report of Maui Land& Pineapple Company,Inc. (the “Company”) on Form10-Q for the quarter ended March 31, 2014 as filed with the Securities and Exchange Commission (the “Report”),I, Warren H. Haruki, Chairman& Chief Executive Officer of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section13(a)or 15(d)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ WARREN H. HARUKI Warren H. Haruki Chairman& Chief Executive Officer (Principal Executive Officer) Date: May 2, 2014 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
